Title: [Diary entry: 17 March 1787]
From: Washington, George
To: 

Saturday 17th. Mercury at 40 in the Morning—52 at Noon and 48 at Night. Morning tolerably clear but lowering all day afterwards and sometimes misting with the wind at No. Et. Mr. Griffith went away after breakfast. I rid to Muddy hole, Dogue run, French’s, and Ferry Plantations. At French’s the Plows began yesterday after noon to plow in that cut of field No. 5 by Manleys houses. At the Ferry, in ground which had been sown with Oats on Wednesday last, I measured, by stepping, on the line formerly dividing this plantation from French’s two Ac[re]s on the most Southerly of wch. I had sowed two bushels, and on the next, one bushel of Oats, in addition to what was in the ground before; and wch. was, as near as could be estimated, two bushels to ea. acre. These two, with the grd. on each side, were as nearly of an equallity as possibly could be in every respect; and perfectly level. It was done as an experiment to try what quantity of Seed was best for an Acre. The one and two bushels added, would give 3 on one Acre and 4 on the other. On the right & left of these the grd. would have only two Bushls. thereabouts to the acre. These two acres on acct. of harrowing in the additional Oats will have had one harrowing more than the other. In all other respects the management, as well as the soil, was precisely the same and will be a fair trial. The same experiment was this day made also in the Neck, in field No. 2; which had been sown & harrowed on thursday last, with abt. a bushel and

half of Oats to the acre—the addition making 3½ and 2½ to the Acre. This ground likewise lyes perfectly level, and as near as possible of a quality. The acre which has 3½ bushls. is the most westerly of the two. These will also have had by means of the additional quantity of Seed, an additional harrowing. These two acres as well as those at the ferry are marked of by stakes—in order that they may be Cut and threshed separately at harvest.